Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-039857 (23 February 2017).
JP teaches a composition for photoreactive transparent adhesive sheet yielding no corrosion on a conductive layer having an acid value of 0-5 mgKOH/g comprising a 
Example A-2 of table 1 in [0067] teach an acrylic resin having a Mw of 200,000 obtained from 39 wt.% of methyl methacrylate, 53 wt.% of 2-ethylhexyl acrylate and 8 wt.% of 2-hydroxyethyl methacrylate and such acrylic resin with the recited acid value or 0.001-0.003 mgKOH/g would be obvious since amounts of monomers are falling within scope of the instant claims and since JP teaches the preferred acid value of 0-0.1 mgKOH/g.
JP teaches that organic solvents may be used in [0053] and the “may be” would imply optional component.  Thus, the instant solvent-free acrylic resin composition would be at least obvious since a court held that very limited choice (with or without organic solvents in this case) is anticipation.  See In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).  
The recited solvent-free acrylic adhesive of the claim 6 would encompass the recited adhesive sheet of the claim 7 as well.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain the instant solvent-
In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
Also, even if the organic solvents were employed, a pressure-sensitive adhesive sheet taught in [0055-0064] would be expected to be free of the organic solvents which would still meet the claims 6 and 7.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-039857 (23 February 2017) in view of JP 2016-35046 A (17 March 2016).
The instant invention further recites employing a carbodiimide compound over JP 2017.  JP 2016 teaches the carbodiimide compound as a curing agent for an acrylic adhesive in (57) [Overview].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well known crosslinker (i.e. the carbodiimide compound) taught by JP 2016 in JP 2017 (i.e. in lieu of a polyfunctional (meth)acrylate or in addition to a polyfunctional (meth)acrylate used by JP 2017) since  JP 2016 absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
The recited mixing temperature of the claim 8 would be obvious in view of the recited broad temperature range or a melting temperature of the acrylic resin would be expected to be below 140oC.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al (US 2012/0064339 A1).
The instant claim 1 recites “a solvent-free acrylic resin composition”, but the only recited component is the acrylic resin.  Thus, the acrylic resin per se would meet or make the claim 1 obvious.
Yamagata et al teach an acrylic resin having a Mw of 550,000 and an acid value of 0.0 obtained from 200 parts of 2-ethylhexyl acrylate and 8 parts of 2-hydroxyethyl acrylate in [0114] and the 8 parts would be about 3.85 wt.%.
Thus, the instant invention further recites 5-60 wt.% of a hydroxyl group-containing monomer and an acid value or 0.001-0.003 mgKOH/g over the acrylic resin taught in the [0114] of Yamagata et al.
 teach a preferred acid value of 4 or less by employing 3.7 parts by weight or less of an acrylic acid in [[0041] and thus the recited acid value or 0.001-0.003 mgKOH/g would be obvious.
Yamagata et al further teach other alkyl (meth)acrylate monomers including methyl (meth)acrylate and ethyl (meth)acrylate in [0030-0034] and 0.1-15 wt.% of the hydroxyl group-containing monomer in [0035].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain the instant acrylic resin having the acid value or 0.001-0.003 mgKOH/g obtained from 5-15 wt.% of a hydroxyl group-containing monomer in the example taught in the [0114] of Yamagata et al since Yamagata et al teach such modification as discussed above absent showing otherwise and see the following case laws.
In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
As to the recited acid value or 0.001-0.003 mgKOH/g:  The above discussed acrylic resin of the example taught in the [0114] of Yamagata et al comprising the l5-15 wt.% of a hydroxyl group-containing monomer would be expected to yield the recited acid value or 0.001-0.003 mgKOH/g and see the following case laws.
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Yamagata et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
As to the claims 6 and 7:  The recited solvent-free acrylic adhesive of the claim 6 would encompass the recited adhesive sheet of the claim 7 as well.  Yamagata et al further teach a PSA sheet in example 1 ([0116-0117]) and thus utilization of the above discussed modified acrylic resin would make the claims 6 and 7 obvious since the recited “comprising” would permit other component other than a carbodiimide oC in the [0117] which would be expected to remove solvent (ethyl acetate (B.P of 77.1oC) is used in [0115]) yielding the recited solvent-free acrylic adhesive sheet.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985): An invention in a product-by-process is a product, not a process.  MPEP 2113.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/March 10, 2020                                     /TAE H YOON/                                                                      Primary Examiner, Art Unit 1762